Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on July 1, 2021. Claims 1-20 are currently pending. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drozd et al (US Patent No: 10,057,246) in view of Huang et al  (US Patent No: 10,621,315), hereafter referred to as Drozd and Huang, respectively. 

With regards to claims 1, 11, and 20, Drozd teaches through Huang, a method comprising: 

managing, for a storage system, a plurality of roles including a storage consumer role and a storage provider role, wherein the storage consumer role is associated with data management instructions that are enabled for the storage consumer role and disabled for the storage provider role, and wherein the storage provider role is associated with storage management instructions that are enabled for the storage provider role and disabled for the storage consumer role (Drozd teaches a network that provides network data storage and managing access control of users in a multi-tenant environment; see column 1, lines 8-12, Drozd. This includes support for storage as a service; see column 5, line 60, Drozd.  Drozd explains when a user tries to access storage (cloud storage in this instance), a determination is made whether a token is associated with the user; see column 4, lines 23-25, Drozd. Tokens can contain one/more tenants of which a user is a member, user roles within each tenant, and one/more access privileges; see column 4, line 67 – column 5, line 4, Drozd. Privileges can include read, write, delete, create and/or administer; see column 8, lines 31-33, Drozd. So a first user can have a role with the privilege to view emails/documents while another user can have a role with the privilege to view and delete emails; see Figure 3, Drozd); 

servicing a data management instruction from a first client associated with storage consumer role, wherein the data management instruction is an instruction to manipulate data on the storage system; and servicing a storage management instruction from a second client associated the storage provider role, wherein the storage management instruction is an instruction to manage the storage system (see Huang below).  

While Drozd teaches a network that supports storage as a service that makes use of roles, Drozd does not explicitly cite a client with a storage consumer role manipulating data via instructions and another client with a storage provider role managing data via instructions. In the same field of endeavor, Huang also teaches a network that supports storage as a service and makes use of roles; see column 18, line 47 – column 19, line 9, Huang. In particular, Huang explains how a first person can have a creator collaborator role and second person can have a user collaborator role; see column 10, lines 25-29, Huang. The creator collaborator/editor role allows the user to edit a document such as adding a watermark (i.e. consumer role manipulating data); see column 10, lines 25-28, Huang. The user collaborator can decide which pages are retrieved for viewing (i.e. storage provider role managing data); see column 8, lines 47-51 and column 12, lines 2-7, Huang. By using roles, a system can determine rules to apply pertaining to how users share documents; see column 5, lines 62-65, Huang. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Huang with those of Drozd, to use rules to determine what rules apply to how users share documents. 


With regards to claims 2 and 12, Drozd teaches through Huang, the method wherein servicing the data management instruction from the first client associated with storage consumer role, wherein the data management instruction is an instruction to manipulate data on the storage system comprises servicing a delete instruction from the first client associated with the storage consumer role (Huang teaches uses with the role of editor/creator collaborator can edit a document, including deletion; see column 9, lines 10-36, Huang. By using roles, a system can determine rules to apply pertaining to how users share documents; see column 5, lines 62-65, Huang. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Huang with those of Drozd, to use rules to determine what rules apply to how users share documents).  

With regards to claims 3 and 13, Drozd teaches through Huang, the method wherein servicing the storage management instruction from the second client associated the storage provider role, wherein the storage management instruction is an instruction to manage the storage system comprises servicing an instruction to alter protection policies on the storage system from the second client associated with the storage provider role (The user collaborator can decide which pages are retrieved for viewing (i.e. storage provider role managing data); see column 8, lines 47-51 and column 12, lines 2-7, Huang. Those retrieved pages can further be watermarked. By controlling the amount of content retrieved and viewed, protection policy is altered. By using roles, a system can determine rules to apply pertaining to how users share documents; see column 5, lines 62-65, Huang. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Huang with those of Drozd, to use rules to determine what rules apply to how users share documents).  

With regards to claims 4 and 14, Drozd teaches through Huang, the method wherein the storage system is communicatively coupled to an edge management service that provides storage services from the storage system to clients (see authentication server 180; see column 3, lines 33-44, Drozd).  

With regards to claims 5 and 15, Drozd teaches through Huang, the method wherein servicing the data management instruction from the first client associated with storage consumer role, wherein the data management instruction is an instruction to manipulate data on the storage system comprises: receiving, by an edge management service, the data management instruction from the first client, wherein the edge management service provides storage services from the storage system to clients; and verifying, by the edge management service, that the role associated with the first client is the storage consumer role (Drozd teaches the authentication server generating the tokens with roles, to users see column 4, line 64 – column 5, line 4, Drozd).  

With regards to claims 6 and 16, Drozd teaches through Huang, the method wherein servicing the storage management instruction from the second client associated the storage provider role, wherein the storage management instruction is an instruction to manage the storage system comprises: receiving, by an edge management service via a gateway, the storage management instruction from the second client, wherein the edge management service provides storage services from the storage system to clients, and wherein the gateway provides, to the second client, access to the edge management service; and verifying, by the edge management service, that the role associated with the second client is the storage provider role (Huang teaches assigning access roles; see column 7, lines 37-54, Huang. By using roles, a system can determine rules to apply pertaining to how users share documents; see column 5, lines 62-65, Huang. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Huang with those of Drozd, to use rules to determine what rules apply to how users share documents).  

With regards to claims 7 and 17, Drozd teaches through Huang, the method wherein the data management instructions comprise data writing instructions, data reading instructions, data deleting instructions, and storage class instantiation instructions (Drozd explains when a user tries to access storage (cloud storage in this instance), a determination is made whether a token is associated with the user; see column 4, lines 23-25, Drozd. Tokens can contain one/more tenants of which a user is a member, user roles within each tenant, and one/more access privileges; see column 4, line 67 – column 5, line 4, Drozd. Privileges can include read, write, delete, create and/or administer; see column 8, lines 31-33, Drozd).  

With regards to claims 8 and 18, Drozd teaches through Huang, the method wherein the storage management instructions comprise region creation instructions, availability zone creation instructions, storage class definition instructions, and protection policy instructions (Huang explains accessed is influenced by various factors including geographies, range of pages, and file format and takes roles into account; see column 11, lines 10-42 and column 12, lines 47-63, Huang. By using roles, a system can determine rules to apply pertaining to how users share documents; see column 5, lines 62-65, Huang. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Huang with those of Drozd, to use rules to determine what rules apply to how users share documents).  

With regards to claims 9 and 19, Drozd teaches through Huang, the method wherein servicing the storage management instruction from the second client associated the storage provider role, wherein the storage management instruction is an instruction to manage the storage system comprises servicing an instruction to implement storage services applied to a dataset on the storage system from the second client associated with the storage provider role (Huang teaches forming a group of collaborators comprised of a type of role(s); see column 23, lines 24-40, Huang. By using roles, a system can determine rules to apply pertaining to how users share documents; see column 5, lines 62-65, Huang. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Huang with those of Drozd, to use rules to determine what rules apply to how users share documents).  

With regards to claim 10, Drozd teaches through Huang, the method wherein servicing the storage management instruction from the second client associated the storage provider role, wherein the storage management instruction is an instruction to manage the storage system comprises servicing a request for metrics describing storage system performance from the second client associated with the storage provider role (Huang explains controlling the amount of the document access (page by page), delays are minimized (performance metric improved); see column 15, lines 18-30, Huang. By using roles, a system can determine rules to apply pertaining to how users share documents, including amount of the document accessed; see column 5, lines 62-65, Huang. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Huang with those of Drozd, to use rules to determine what rules apply to how users share documents).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455